Citation Nr: 1341254	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-12 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for limitation of flexion of the right knee.

2.  Entitlement to an initial disability rating higher than 10 percent for limitation of flexion of the left knee.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

During the Veteran's August 2013 hearing, he alleged an increase in severity in his bilateral knee disabilities.  Since his knees have not been examined since 2008, and he has alleged an increased in severity, these claims must be remanded for the purpose of scheduling the  Veteran for an updated VA compensation examination.  Updated treatment records pertaining to his knees should also be obtained and associated with the claims file.

Further development is required regarding the Veteran's service connection claim for an acquired psychiatric disability, to include PTSD.  Specifically, he needs to be provided a VA compensation examination for a medical opinion of whether any acquired psychiatric disability can be related back to service.  Any updated treatment records relevant to this inquiry must also be obtained and associated with the claims file.  
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his bilateral knee disability and acquired psychiatric disability (PTSD) since November 2008, and make arrangements to obtain all identified updated records, including updated VA treatment records.

2.  After completion of the above directive, schedule the Veteran for an appropriate compensation examination to assess the current severity of his bilateral knee disabilities.  All relevant diagnostic tests should be conducted, and the examiner must indicate whether the Veteran has a arthritis in either knee.  The examiner's report must indicate review of the claims file.

Range of motion measurements should be made with a goniometer, and the examiner should state the point at which any pain is demonstrated.  The functional effects of his bilateral knee disability should also be discussed.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  Otherwise, the examiner should state at what degree motion is limited for each knee. 

The examiner should indicate whether either knee disability is productive of decreased or abnormal excursion, strength, speed, coordination, or endurance, or less or more movement than is normal, weakened movement, excess fatigability, or pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  The examiner should indicate if any of these factors, including painful motion, result in any additional limitation of motion or additional functional loss.

The examiner should also determine whether there is any evidence of recurrent subluxation or lateral instability of the knees, and if so, to what extent (mild, moderate, or severe).

A complete rational for any opinion expressed should be provided.

3.  Contemporaneously with the above directive, schedule the Veteran for a VA compensation examination for an assessment on all of the Veteran's acquired psychiatric disabilities, and opinion on whether any of the diagnosed disabilities are related to service.  The examiner must conduct all appropriate diagnostic tests, and provide a rationale for all opinions rendered.  The examiner must review the claims file and so indicate on the report.

The examiner is asked to address whether any of the Veteran's psychiatric diagnoses are related to service, and to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any currently diagnosed acquired psychiatric disorder, to include PTSD, had its clinical onset during the Veteran's active service or is related to an in-service disease, event, or injury, to include his reported stressors of an unknown plane flying near his ship in the middle of the night and the incident when the ship listed sideways during a storm leading the Veteran to believe the ship would topple over.

If PTSD is diagnosed, the examiner should specify whether: (1) each diagnostic criterion in the DSM-IV has been satisfied; and, (2) there is a link between the current symptomatology and one or more of his in-service stressors sufficient to produce PTSD.  In doing so, the examiner is asked to comment on whether either of the Veteran's reported stressors, which have not been confirmed, are related to the Veteran's "fear of hostile military or terrorist activity."  

A complete rational for any opinion expressed should be provided.

4.  After completion of the above directives, the VA examination reports should be reviewed to ensure they are adequate for adjudicatory purposes.  If not, they must be returned to the examiner for corrective action.

5.  Finally, review the entirety of the Veteran's claims file, including all records contained on the Virtual VA system, and readjudicate the claims on appeal.  If not granted to the Veteran's satisfaction, supply him and his representative with a supplemental statement of the case (SSOC) and return the claims to the Board for further review and consideration





The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


